UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              5/3/21
ANGELA MUNIZ,
                Plaintiff,                             20-CV-5988 (PAE) (BCM)
        -against-
                                                       ORDER
ANDREW M. SAUL, Commissioner of the
Social Security Administration,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        Pursuant to the Court's Amended Scheduling Order dated March 26, 2021 (Dkt. No. 32),

the parties were directed to file a stipulation or joint letter no later than April 26, 2021. (Id. ¶ 2.)

Although that deadline has now passed, no stipulation or joint letter has been filed. The parties

shall do so no later than May 10, 2021.

Dated: New York, New York
       May 3, 2021

                                                SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
